     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIFFANY DORN, individually )
and on behalf of all       )
others similarly situated, )
                           )
     Plaintiff,            )
                           )                         CIVIL ACTION NO.
     v.                    )                           2:19cv258-MHT
                           )                                (WO)
VIVINT, INC.,              )
                           )
     Defendant.            )

                                         ORDER

       The allegations of the plaintiff's complaint are

insufficient to invoke this court's jurisdiction under

28   U.S.C.     §    1332(d)(2),          which     codifies     part    of    the

Class Action Fairness Act of 2005 (CAFA).                        “Under CAFA,

federal    courts          now    have     original      jurisdiction         over

class     actions      in        which     the    amount    in     controversy

exceeds $ 5,000,000 and there is minimal diversity (at

least     one       plaintiff       and      one     defendant      are       from

different states).”               Evans v. Walter Indus., Inc., 449

F.3d    1159,       1163    (11th    Cir.        2006)   (citing    28    U.S.C.

§ 1332(d)(2)).
       Plaintiff      here    has     failed         to     establish      minimal

diversity between the parties.                        28 U.S.C. § 1332(c)

provides that a corporation shall be deemed a citizen,

first, of all States by which it has been incorporated

and, second, of the State where it has its principal

place of business.                 To invoke jurisdiction based on

diversity in a case in which a corporation is a party,

it     is     thus    necessary        to       allege        distinctly       and

affirmatively all the States in which the corporation

has    been    incorporated          and       the    State    in     which    the

corporation has its principal place of business. See

American Motorists Ins. Co. v. American Employers' Ins.

Co.,    600    F.2d    15,    16    and       n.1    (5th    Cir.    1979)    (per

curiam).        The    plaintiff's            complaint      fails    to    allege

sufficiently the citizenship of defendant Vivant, Inc.

       In any case, it is apparent from the face of the

complaint        that        the     court           has     federal-question

jurisdiction          pursuant       to        28    U.S.C.      § 1331       over

plaintiff’s           claim          under           the       Fair         Credit


                                          2
Reporting Act, 15 U.S.C. § 1681, et seq., as well as

supplemental     jurisdiction           over     plaintiff’s      state-law

negligence claim pursuant to 28 U.S.C. § 1367.                           When

jurisdiction         is        imperfectly        pled     but      federal

jurisdiction nevertheless appears evident from the face

of   the   pleading,       a    court   should      give   leave    to    the

plaintiff to file an amended pleading properly stating

the basis for jurisdiction.                 Cf. Armada Coal Exp., Inc.

v. Interbulk, Ltd., 726 F.2d 1566, 1568–69 (11th Cir.

1984) (remanding to district court to allow amendment

of   removal     petition         to     state      proper       basis   for

jurisdiction     where         notice       of   removal   was     arguably

insufficient     to        establish         admiralty     and     maritime

jurisdiction, but it was apparent on face of petition

that the court had diversity jurisdiction).



                                      ***

     It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the plaintiff has until June 14, 2019,

to   amend     the        complaint     to       allege    subject-matter
jurisdiction properly.

    DONE, this the 31st day of May, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           4
